Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176747 Page 1 of 18



        Mary C. Eldridge (D.S.C. No. 12540)
    1   HAYNSWORTH SINKLER BOYD, P.A.
    2   1201 Main Street
        Suite 2200
    3   P.O. Box 11889 (29211)
        Columbia, South Carolina
    4   Telephone: (803) 779-3080
    5   Facsimile: (803) 765-1243
        mgrier@hsblawfirm.com
    6   bknowlton@hsblawfirm.com
        eblack@hsblawfirm.com
    7   meldridge@hsblawfirm.com
    8   Counsel for Direct Action Plaintiff W. Lee Flowers & Co., Inc.
    9   (additional counsel listed on signature page)

   10
   11
                            UNITED STATES DISTRICT COURT
   12
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   13
   14    IN RE: PACKAGED SEAFOOD                 Case No. 3:15-md-02670-JLS-MDD
         PRODUCTS ANTITRUST                      MDL No. 2670
   15
         LITIGATION
   16                                            PLAINTIFFS’ JOINT REPLY
                                                 MEMORANDUM OF LAW IN
   17                                            FURTHER SUPPORT OF THEIR
                                                 MOTION FOR PARTIAL SUMMARY
   18                                            JUDGMENT AGAINST STARKIST
         This document relates to:
   19                                            CO., INC.
             Direct Action Plaintiff Winn-
   20          Dixie Stores, Inc.                DATE:  TBD
             Direct Action Plaintiff Bi-Lo      TIME:  9:00 a.m.
   21          Holding, LLC                      JUDGE: Janis L. Sammartino
   22        Direct Action Plaintiff            COURT: 4D
               Associated Wholesale Grocers,
   23          Inc.
   24        Direct Action Plaintiff
               Affiliated Foods Midwest
   25          Cooperative, Inc.
   26        Direct Action Plaintiff W. Lee
               Flowers & Co., Inc.
   27
        PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
   28   THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
        AGAINST STARKIST                                     CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176748 Page 2 of 18




    1                             TABLE OF CONTENTS
    2
    3   I.     INTRODUCTION ….….….….……………………………………………..1

    4   II.    ARGUMENT….….….………………………………………………………2
    5          A.   STARKIST IS COLLATERALLY ESTOPPED FROM
    6               ARGUING THAT IT DID NOT ENGAGE IN PRICE-FIXING
                    DURING THE GUILTY PLEA PERIOD ….….….………………..2
    7
    8          B.   PLAINTIFFS HAVE ESTABLISHED THE EXISTENCE OF AN
                    OVERARCHING CONSPIRACY………….….…....….….………..4
    9
   10          C.   PLAINTIFFS HAVE SUFFICIENTLY DEMONSTRATED THAT
                    STARKIST ENTERED THE CONSPIRACY NO LATER THAN
   11
                    NOVEMBER 2011 WITH KNOWLEDGE OF THE PRIOR
   12               CONSPIRATORIAL ACTS…………………………………………7
   13
               D.   STARKIST DID NOT EFFECTIVELY WITHDRAW FROM
   14               THE CONSPIRACY…………………………………………………9
   15   III.   CONCLUSION……………………………………………………………..11
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                            CASE NO. 15-MD-2670-JLS-MDD
                                             i
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176749 Page 3 of 18




    1                                        TABLE OF AUTHORITIES
    2                                                                                                               Page(s)
    3   Cases

    4   Dahl v. Bain Capital Partners, LLC,
          937 F. Supp. 2d 119 (D. Mass. 2013)..................................................................... 5
    5
    6   Doe Ex rel. Rudy-Glanzer v. Glanzer,
          232 F.3d 1258 (9th Cir. 2000) ................................................................................ 8
    7
        In re Citric Acid Litig.,
    8       191 F.3d 1090 (9th Cir. 1999) ................................................................................ 9
    9
        In re Iowa Ready-Mix Concrete Antitrust Litig.,
   10       768 F. Supp. 2d 961 (N.D. Iowa 2011) .................................................................. 5
   11   In re Packaged Ice Antitrust Litig.,
   12       723 F. Supp. 2d 987 (E.D. Mich. 2010) ................................................................. 4
   13   In re Vitamins Antitrust Litig.,
   14       209 F.R.D. 251 (D.D.C. 2002) ............................................................................... 2

   15   In re Vitamins Antitrust Litig.,
            No. 99-misc-197, 2000 WL 1475705 (D.D.C. May 9, 2010) ................................ 4
   16
   17   Precision Associates, Inc. v. Panalpina World Transport (Holding)
           Ltd.,
   18      No. 08-CV-42, 2011 WL 7053807 (S.D.N.Y. Aug. 15, 2018) .............................. 5
   19
        United States v. Jimenez Recio,
   20     537 U.S. 270 (2003) ............................................................................................... 9
   21   United States v. Nippon Paper Industries Co., Ltd.,
   22     62 F. Supp. 2d 173 ........................................................................................... 10-11

   23   United States v. Real Property Located at Section 18,
          976 F.2d 515 (9th Cir. 1992) .................................................................................. 3
   24
   25
   26
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                                     CASE NO. 15-MD-2670-JLS-MDD
                                                                  ii
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176750 Page 4 of 18




    1         Plaintiffs1 submit this Reply Memorandum of Law in Further Support of their
    2   Joint Motion for Partial Summary Judgment Against StarKist Co., Inc. (“StarKist”)
    3   (the “Motion”). (ECF No. 2029.)
    4   I.    INTRODUCTION
    5         StarKist has admitted to “participating in a conspiracy to suppress and
    6   eliminate competition by reaching agreements to fix, raise, and maintain the prices of
    7   packaged seafood sold in the United States beginning at least as early as November
    8   2011 and continuing through at least as late as December 2013 in violation of the
    9   Sherman Antitrust Act.” (Declaration of Belinda S Lee in Support of Defendants’
   10   Omnibus Opposition to Plaintiffs’ Motion for Partial Summary Judgment Against
   11   StarKist (“Lee Opp. Decl.”) Ex. 36, at ¶ 4(a) (emphasis added).) At a minimum and
   12   based on the unambiguous language of the plea agreement alone Plaintiffs are entitled
   13   to summary judgment on the issue of whether StarKist engaged in price-fixing in
   14   violation of the Sherman Act during this time period.
   15         Plaintiffs are also entitled to summary judgment for the full temporal scope in
   16   their Motion—December 2007 through July 2015—because the uncontroverted
   17   evidence in this case demonstrates that the conspiracy described in the plea agreement
   18   began at least as early as December 2007 and continued until the Department of
   19   Justice announced its investigation into the packaged tuna industry in July 2015. In
   20   arguing to the contrary, StarKist asks this court to ignore the phrases “at least as early
   21   as” and “at least as late as” in its plea agreement and find that its plea agreement limits
   22   the scope of the conspiracy to a period lasting from November 2011 through
   23
   24   1
         For the purposes of this Motion, “Plaintiffs” means Associated Wholesale Grocers,
   25   Inc., Affiliated Foods Midwest Cooperative, Inc., W. Lee Flowers & Co., Inc.,
        Winn-Dixie Stores, Inc., and Bi-Lo Holding, LLC. Other Plaintiffs may file
   26   joinders.
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                     CASE NO. 15-MD-2670-JLS-MDD
                                                    1
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176751 Page 5 of 18




    1   December 2013.       The plain language of StarKist’s plea agreement contradicts
    2   StarKist’s argument. StarKist further ignores Plaintiffs’ evidence and misinterprets
    3   the scope of Plaintiffs’ Motion in an effort to dissuade this Court from granting the
    4   relief to which Plaintiffs are entitled.
    5   II.   ARGUMENT
    6         A.     StarKist is collaterally estopped from arguing that it did not engage
    7                in price-fixing during the guilty plea period.
    8         StarKist argues that “the ‘issue’ for which Plaintiffs offer [StarKist’s] guilty
    9   plea and admissions is the entire breadth and scope of Plaintiffs’ claims.” (StarKist
   10   Opposition (“Opp.”) p. 10 (emphasis added).) This is a blatant mischaracterization
   11   of Plaintiffs’ Motion. A plaintiff must establish the following elements in order to
   12   prove that a defendant violated Section 1 of the Sherman Act: (1) that that there was
   13   a conspiracy to fix prices in violation of the antitrust laws; (2) the fact of damage or
   14   impact of the defendant’s unlawful activities; and (3) the amount of damages plaintiff
   15   sustained as a result of the defendant’s antitrust violations. In re Vitamins Antirust
   16   Litig., 209 F.R.D. 251, 257 (D.D.C. 2002). Plaintiffs’ Motion makes clear that they
   17   seek partial summary judgment as to the first element only for the period spanning
   18   December 2007 through July 2015. (Motion p. 10.)
   19         Moreover, the Motion explicitly states that the only issue for which Plaintiffs
   20   seek to apply collateral estoppel is for the fact that StarKist engaged in a price-fixing
   21   conspiracy with its competitors during the plea period. (Motion pp. 5-8.) StarKist’s
   22   plea agreement defines the “relevant period” as the “period beginning at least as early
   23   as November 2011 and continuing through at least as late as December 2013.” (Lee
   24   Opp. Decl. Ex. 36, ¶ 4(a).) Plaintiffs are not seeking to expand the plea’s temporal
   25   scope; they are simply noting that StarKist’s guilty plea prevents it from re-litigating
   26   the issue of whether it engaged in a price-fixing conspiracy from at least as early as
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                    CASE NO. 15-MD-2670-JLS-MDD
                                                   2
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176752 Page 6 of 18




    1   November 2011 through at least December 2013. The fact of StarKist’s price fixing
    2   during this time period is the exact issue decided in the guilty plea. Thus, Plaintiffs
    3   have demonstrated that “the issue on which the prior conviction is offered must of
    4   necessity have been decided in the criminal trial,” and StarKist is collaterally estopped
    5   from arguing that it did not engage in a price-fixing conspiracy from at least as early
    6   as November 2011 through at least as late as December 2013. See U.S. v. Real
    7   Property Located at Section 18, 976 F.2d 515, 519 (9th Cir. 1992).
    8         StarKist’s contention that Plaintiffs failed to set forth undisputed evidence of
    9   injury is irrelevant to the Motion. As discussed above, Plaintiffs’ request for partial
   10   summary judgment applies to only one element of a cause of action under the
   11   Sherman Act: the requirement that Plaintiffs show a conspiracy to fix prices in
   12   violation of the antitrust laws. (Motion pp. 5-8.) Plaintiffs do not set forth undisputed
   13   evidence of injury because such a showing is not necessary to prevail on their
   14   Motion—all Plaintiffs must demonstrate is that StarKist engaged in a price-fixing
   15   conspiracy. StarKist clearly admitted as much in its guilty plea. As a result, the Court
   16   should, at a minimum, grant Plaintiffs’ Motion for the time period covered by
   17   StarKist’s guilty plea.2
   18         Finally, StarKist’s argument that its plea agreement undermines Plaintiffs’
   19   claims simply because it does not cover the full temporal and product scope of
   20   Plaintiffs’ claims ignores the settled law that civil litigation cannot “be circumscribed
   21
   22   2
         StarKist also notes that its guilty plea covers only “canned tuna” products. Opp. at
   23   11. Although the undisputed evidence shows that the conspiracy covered far more
        than canned tuna products, the Court should, at a minimum, grant Plaintiffs’ Motion
   24   with respect to canned tuna products in the guilty plea period. The plea agreement is
   25   of limited help to StarKist because its definition of “packaged seafood” as “canned
        tuna fish” is limited to “the purposes of this Plea Agreement.” (Lee Opp. Decl. Ex.
   26   36, ¶ 4(a).)
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                    CASE NO. 15-MD-2670-JLS-MDD
                                                   3
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176753 Page 7 of 18




    1   or defined by the boundaries of the criminal investigations or plea agreements.” In re
    2   Packaged Ice Antitrust Litig., 723 F. Supp. 2d 987, 1011 (E.D. Mich. 2010). Indeed,
    3   guilty pleas “are negotiated instruments which take into account not only the
    4   culpability of the accused but the Justice Department’s resources and other cases
    5   requiring the government’s attention.” Id. at 1012 (citing In re Vitamins Antitrust
    6   Litig., No. 99-misc-197, 2000 WL 1475705, at *11 (D.D.C. May 9, 2010)). In
    7   addition, StarKist’s plea agreement specifically states that the conspiracy began “at
    8   least as early as November 2011 and continuing through at least as late as December
    9   2013.” (Lee Opp Decl. Ex. 36, ¶ 4(a) (emphasis added).) The language of the plea
   10   agreement is not nearly as restrictive as StarKist claims.
   11         B.     Plaintiffs have established the existence of an overarching
   12                conspiracy.
   13         StarKist argues that Plaintiffs’ Motion should be denied because Plaintiffs have
   14   failed to point to evidence of an overall scheme of which each bilateral agreement
   15   between Defendants was part. (Opp. at 17.) This contention ignores the record
   16   evidence in this case, which demonstrates that
   17
   18                                                                                  . Thus,
   19   Plaintiffs have properly pointed to evidence that demonstrates as a matter of law that
   20   a single, overarching conspiracy to raise profits by fixing the prices of packaged tuna
   21   existed.
   22         StarKist relies on three cases—Dahl, Iowa Ready-Mix Concrete, and Precision
   23   Associates, Inc.—in support of its argument that Plaintiffs have not demonstrated the
   24   existence of a “larger picture.” The facts in those cases are distinguishable from the
   25   facts here, as the purported conspiracies involved numerous different defendants or
   26   were premised only on facts gleaned from guilty pleas, whereas Plaintiffs here argue
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                   CASE NO. 15-MD-2670-JLS-MDD
                                                   4
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176754 Page 8 of 18




    1   that the same three defendants conspired to fix the price of packaged tuna—StarKist,
    2   Bumble Bee, and COSI.3 In In re Iowa Ready-Mix Concrete Antitrust Litigation, 768
    3   F. Supp. 2d 961 (N.D. Iowa 2011), for instance, the plaintiffs’ factual allegations
    4   about the nature and operation of the alleged conspiracy were derived solely from the
    5   facts in three plea agreements of individual defendants. Id. at 974-75. Also, Precision
    6   Associates, Inc. v. Panalpina World Transport (Holding) Ltd., No. 08-CV-42, 2011
    7   WL 7053807 (S.D.N.Y. Aug. 15, 2018) involved multiple local conspiracies
    8   regarding surcharges that were “made on different routes during different time
    9   periods,” and involved different defendants in each local conspiracy. Id. at *30. In
   10   addition, the purported conspirators held meetings in furtherance of the local
   11   conspiracies “in different parts of the world at different times and with different
   12   participants, and there is no indication that the meeting participants in local
   13   conspiracies knew the individuals or defendants involved in other conspiracies.” Id.
   14   Finally, the Dahl court found that the plaintiffs failed to show a “larger picture”
   15   because “unlike other cases where an overarching conspiracy was found, here there
   16   is no single Defendant that was involved in every transaction or other indication that
   17   the transactions were independent.” Dahl, 937 F. Supp. 2d at 137.
   18         Here, it is unquestioned that the same three Defendants—StarKist, Bumble
   19   Bee, and COSI—are the entities that participated in a conspiracy to fix the price of
   20   packaged tuna throughout the United States.
   21
   22
   23   3
         With the exception of Dahl v. Bain Capital Partners, LLC, 937 F. Supp. 2d 119 (D.
        Mass. 2013), the cases on which StarKist relies in support of this argument address
   24   the plausibility of an overarching conspiracy at the motion to dismiss stage. Here, the
   25   Court has already ruled that Plaintiffs pled a plausible overarching conspiracy in their
        various complaints. Accordingly, the cases are of limited relevance to the issues
   26   currently before the Court.
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                   CASE NO. 15-MD-2670-JLS-MDD
                                                   5
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176755 Page 9 of 18




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17                                                                        Based on these
   18   undisputed facts, the conspiracy here does not remotely resemble the purported
   19   conspiracies in Dahl, Iowa Ready-Mix Concrete, or Precision Associates.
   20
   21                                , and is backed up by substantial evidence independent
   22   of StarKist’s plea agreement. Accordingly, Plaintiffs have sufficiently demonstrated
   23   that the conspiracy to fix the price of packaged tuna products constitutes a single,
   24   ongoing conspiracy.
   25
   26
   27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
        THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
   28   AGAINST STARKIST                                 CASE NO. 15-MD-2670-JLS-MDD
                                                 6
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176756 Page 10 of
                                      18



   1
   2          C.     Plaintiffs have sufficiently demonstrated that StarKist entered the
   3                 conspiracy before November 2011 with knowledge of the prior
   4                 conspiratorial acts.
   5          StarKist argues that Plaintiffs have failed to set forth any evidence sufficient to
   6   show that StarKist was either directly involved in or had knowledge of the acts of the
   7   conspiracy that took place prior to the plea period. StarKist’s argument intentionally
   8   ignores the abundant evidence Plaintiffs cite—including StarKist’s own guilty plea,
   9   Cameron’s guilty plea, witness testimony, Fifth Amendment invocations, and
  10   documentary evidence—that affirmatively demonstrate that, at the very least, StarKist
  11   entered the conspiracy in November 2011 with knowledge of and intent to further the
  12   conspiracy and is therefore jointly and severally liable for the actions that occurred
  13   prior to its entry.4
  14          As set forth in Plaintiffs’ Motion, the uncontroverted evidence in this case
  15   demonstrates that StarKist was aware of the conspiracy since at least as early as
  16   December 2007.
  17
  18
  19                                           (Id. pp. 19-20.) Moreover, Plaintiffs point to
  20   continued communications and evidence demonstrating StarKist’s awareness of the
  21   conspiracy through 2011. (Id. pp. 20-25.) Notably, StarKist does not dispute the
  22   veracity of the documentary evidence or otherwise set forth any substantive dispute
  23   regarding the evidence Plaintiffs cite. Instead, StarKist argues that this Court should
  24
  25   4
        The Motion does not address the question of StarKist’s direct involvement in the
       conspiracy prior to the plea period. Thus, StarKist’s argument regarding its direct
  26   participation is moot.
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                    CASE NO. 15-MD-2670-JLS-MDD
                                                   7
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176757 Page 11 of
                                      18



   1   disregard Plaintiffs’ evidence because (1) drawing adverse inferences against StarKist
   2   based on the Fifth Amendment invocations is inappropriate and (2) Plaintiffs have not
   3   demonstrated that COSI and Bumble Bee engaged in any collusive agreements prior
   4   to 2011. StarKist is incorrect on both counts.
   5         Regarding the Fifth Amendment invocations, StarKist ignores that Plaintiffs
   6   cite to the invocations in conjunction with separate documentary evidence supporting
   7   the facts about which the witnesses refused to testify.
   8
   9
  10
  11
  12
  13                              Because Plaintiffs have set forth independent documentary
  14   evidence in support of the facts to which the various witnesses refused to answer, the
  15   Court should draw an adverse inference to the Fifth Amendment invocations as a
  16   matter of law. Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1264 (9th Cir.
  17   2000).
  18         As to the second issue, the undisputed evidence demonstrates that COSI and
  19   Bumble Bee entered into collusive agreements prior to 2011.5
  20
  21
  22
  23
       5
         The evidence showing a conspiracy between Bumble Bee and COSI dating back to
  24   at least 2008 is exhaustively addressed in the Motion for Partial Summary Judgment
  25   Against Bumble Bee (ECF No. 1999) and Motion for Partial Summary Judgment
       Against COSI (ECF No. 1976.), filed by various plaintiffs, and which Plaintiffs
  26   incorporate here.
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                    CASE NO. 15-MD-2670-JLS-MDD
                                                  8
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176758 Page 12 of
                                      18



   1
   2         StarKist also argues that, even assuming the Court finds that such a conspiracy
   3   existed, Plaintiffs’ evidence does not demonstrate that StarKist knowingly joined any
   4   conspiracy. StarKist’s reliance on In re Citric Acid Litigation for this argument is
   5   misplaced. In that case, the plaintiff “ask[ed] the court to infer [defendant] Cargill’s
   6   role in the conspiracy from the fact that representatives of Cargill attended meetings
   7   and had telephone conversations with individuals who have been identified as masters
   8   and sherpas. [Plaintiff] does not offer any specific details with regard to illegal
   9   discussions, but merely asks us to infer participation in the conspiracy from the
  10   opportunity to do so.” Citric Acid, 191 F.3d 1090, 1103 (9th Cir. 1999) (emphasis
  11   added). Based on these facts, the Ninth Circuit noted that “[s]uch meetings, at least
  12   in and of themselves, do not tend to exclude the possibility of legitimate activity.” Id.
  13   (emphasis added).
  14
  15
  16
  17
  18               As a result, StarKist’s arguments that Plaintiffs have not met their burden
  19   in demonstrating that StarKist is liable for the acts of the conspiracy that occurred
  20   prior to the commencement of the plea period are unavailing.
  21         D.     StarKist did not effectively withdraw from the conspiracy.
  22         StarKist’s guilty plea unquestionably establishes that the conspiracy lasted
  23   from “at least as early as November 2011” and continued through “at least as late
  24   as” December 2013. (Lee Opp. Decl. Ex. 36, at ¶ 4(a).) Accordingly, StarKist’s role
  25   in the conspiracy is presumed to continue until there is affirmative evidence of its
  26   withdrawal from the conspiracy. United States v. Jimenez Recio, 537 U.S. 270, 274
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                    CASE NO. 15-MD-2670-JLS-MDD
                                                  9
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176759 Page 13 of
                                      18



   1   (2003). StarKist has not set forth evidence sufficient to establish that it withdrew
   2   from the price-fixing conspiracy.
   3         Evidence demonstrates that StarKist continued to conspire with Defendants
   4   throughout 2014 and 2015.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16                 Accordingly, StarKist has failed to show a lack of genuine issue of
  17   material fact that it continued to conspire with Defendants until July 2015.
  18         StarKist incorrectly claims that the purpose of the conspiracy was completed—
  19   and, thus, that it was no longer actionable—
  20
  21
  22                                                                   StarKist’s reliance on
  23   United States v. Nippon Paper Industries Co., Ltd., 62 F. Supp. 2d 173 (D. Mass.
  24   1999) for the proposition that certain individualized price negotiations demonstrate
  25   that it withdrew for the conspiracy does not help it make this showing. In that case,
  26   plaintiffs alleged that Jujo Paper Company, Ltd. (“Jujo”) conspired with certain
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                  CASE NO. 15-MD-2670-JLS-MDD
                                                 10
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176760 Page 14 of
                                      18



   1   manufacturers to fix the price of thermal fax paper in violation of the Sherman Act.
   2   Id. at 177. While the court noted that individualized negotiations can pave the way
   3   for a competitive market, the court also noted “they are the way in which former
   4   conspirators break ranks and start to engage in a price war to save their customer
   5   base.” Id. at 191. Numerous witnesses testified that a price war began among all of
   6   the conspirators after Jujo engaged in individualized negotiations with its customers,
   7   with one government witness admitting that the price war created a “wickedly
   8   competitive” market in which prices were going “down, down, down.” Id.
   9
  10                                           This does not demonstrate that “prices in fact
  11   consistently [went] down,” as happened in Nippon Paper, particularly where the court
  12   acknowledge that individualized negotiations “are compatible with a flexible
  13   approach to price-fixing.” Nippon, 62 F. Supp. 2d at 191. Thus, StarKist has failed
  14   to show a genuine issue of material fact to show that it effectively withdrew from the
  15   conspiracy after December 2013.
  16   III.   CONCLUSION.
  17          For the foregoing reasons, as well as those contained in Plaintiffs’ Motion for
  18   Partial Summary Judgment Against StarKist, Plaintiffs respectfully request that the
  19   Court grant their Motion. In the alternative, and at a minimum, the Court should grant
  20   partial summary judgment that StarKist participated in a price-fixing conspiracy with
  21   respect to canned tuna products during the period covered by its guilty plea.
  22
  23   Date: December 12, 2019             Respectfully Submitted,
  24
                                              HAYNSWORTH SINKLER BOYD, P.A.
  25
                                              By: s/ Mary C. Eldridge
  26
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                  CASE NO. 15-MD-2670-JLS-MDD
                                                11
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176761 Page 15 of
                                      18



   1
                                         Manton M. Grier (D.S.C. No. 2461)
   2                                     Robert Y. Knowlton (D.S.C. No. 2380)
   3                                     Elizabeth H. Black (D.S.C. No. 10088)
                                         Mary C. Eldridge (D.S.C. No. 12540)
   4                                     1201 Main Street
   5                                     Suite 2200
                                         P.O. Box 11889 (29211)
   6                                     Columbia, South Carolina
   7                                     Telephone: (803) 779-3080
                                         Facsimile: (803) 765-1243
   8                                     mgrier@hsblawfirm.com
   9                                     bknowlton@hsblawfirm.com
                                         eblack@hsblawfirm.com
  10                                     meldridge@hsblawfirm.com
  11
                                         Counsel for W. Lee Flowers & Co., Inc.
  12
  13                                     s/ Patrick J. Stueve
                                         Patrick J. Stueve (KS 13847)
  14                                     Steve N. Six (KS 16151)
  15                                     C. Curtis Shank (KS 26306)
                                         STUEVE SIEGEL HANSON LLP
  16                                     460 Nichols Road, Suite 200
  17                                     Kansas City, Missouri 64112
                                         Telephone: 816-714-7100
  18                                     Facsimile: 816-714-7101
  19                                     stueve@stuevesiegel.com
                                         six@stuevesiegel.com
  20                                     shank@stuevesiegel.com
  21
                                         Counsel for Direct Action Plaintiff
  22                                     Associated Wholesale Grocers, Inc. and
  23                                     Affiliated Foods Midwest Cooperative
  24                                   By: s/ Patrick J. Ahern
  25                                   Patrick J. Ahern
                                       Theodore B. Bell
  26                                   AHERN AND ASSOCIATES, P.C.
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                            CASE NO. 15-MD-2670-JLS-MDD
                                           12
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176762 Page 16 of
                                      18



   1                                     Willoughby Tower
                                         8 South Michigan Avenue Suite 3600
   2                                     Chicago, Illinois 60603
   3                                     (312) 404-3760
                                         patrick.ahern@ahernandassociatespc.com
   4                                     theo.bell@ahernandassociatespc.com
   5
                                         Counsel for Direct Action Plaintiffs
   6                                     Winn-Dixie Stores, Inc. and Bi-Lo Holdings,
   7                                     LLC

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                            CASE NO. 15-MD-2670-JLS-MDD
                                           13
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176763 Page 17 of
                                      18



   1
                                 SIGNATURE ATTESTATION
   2
             Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I hereby
   3
       certify that authorization for filing this document has been obtained from each of the
   4
       other signatories shown above, and that all signatories have authorized placement of
   5
       their electronic signature on this document.
   6
   7
       Dated: December 12, 2019                 By: s/ Mary C. Eldridge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                  CASE NO. 15-MD-2670-JLS-MDD
                                                14
Case 3:15-md-02670-JLS-MDD Document 2193 Filed 12/12/19 PageID.176764 Page 18 of
                                      18



   1                            CERTIFICATE OF SERVICE
   2         I certify that on December 12, 2019, I filed the foregoing document and
   3   supporting papers with the Clerk of the Court for the United States District Court,
   4   Southern District of California, by using the Court’s CM/ECF system. I also served
   5   counsel of record via this Court’s CM/ECF system.
   6
   7   Dated: December 12, 2019                By: s/ Mary C. Eldridge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
       THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT
  28   AGAINST STARKIST                                CASE NO. 15-MD-2670-JLS-MDD
                                               15
